 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreat Western Coca Cola Bottling Company, d/b/aHouston Coca Cola Bottling Company andSales Drivers, Deliverymen, Warehousemen &Helpers Local 949, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. Cases 23-CA-6445, 23-CA-6459, 23-CA-6459-2, 23-CA-6459-3, 23-CA-6459-4, 23-CA-6588, 23-CA-6641, 23-CA-6670-1, 23-CA-6740, 23-CA-6746, and 23-CA-6879June 12, 1981DECISION AND ORDEROn July 31, 1980, Administrative Law JudgeMelvin J. Welles issued the attached Decision inthis proceeding and on August 14, 1980, issued theErrata thereto. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbrief, and Respondent filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.The General Counsel excepts to the Administra-tive Law Judge's failure to find that SupervisorDoris Jenkins' conduct in "offering" employees"Vote No" buttons violated Section 8(a)(1) of theAct. We find merit in this exception. Jenkins ad-mitted saying to employees almost every day,"Here these buttons are if you all want them."Three employees also testified without contradic-tion that Jenkins asked them individually whetherthey wanted to wear one of the buttons, which shehad on her desk. Although Respondent wouldmake light of this conduct as "kidding" betweenJenkins and the employees, we agree with the Gen-eral Counsel that a "friendly" violation of Section8(a)(1) is still a violation.2By repeatedly offeringthe "Vote No" buttons and observing who accept-ed or rejected them, Jenkins in effect polled theemployees about their sentiments regarding theUnion.3We find that by this conduct Respondentviolated Section 8(a)(1) of the Act.I Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.I Quemetco, Inc.. a subsidiary of RSR Corporation, 223 NLRB 470(1976).3 Kurz-Kasch, Inc., 239 NLRB 1044 (1978); Bancroft ManufacturingCompany, Inc., et al., 189 NLRB 619 (1971). Respondent's reliance on Jef-ferson Stores, Inc., 201 NLRB 672 (1973), is misplaced. In that case. "voteno" cards without pins of any kind were circulated to all employees. Theemployer did not seek to have its employees declare themselves by wear-256 NLRB No. 80ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Great Western Coca Cola Bottling Company,d/b/a Houston Coca Cola Bottling Company,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following after paragraph (a) andreletter the succeeding paragraphs accordingly:"(b) Polling its employees by repeatedly askingthem whether they want 'Vote No' buttons."2. Substitute the attached notice for that of theAdministrative Law Judge.ing the cards, and in fact asked employees who did wear them to removethem. Thus, employees were not put in the position of having to choosebetween accepting or rejecting the "vote no" insignia.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise dis-criminate against you because of your concert-ed or union activities, or because you filedcharges with the National Labor RelationsBoard.WE WILL NOT interrogate you concerningunion activities.WE WILL NOT give you the impression thatwe are watching your union activities.WE WILL NOT indicate to you that benefitswill be withdrawn if you select a union asyour bargaining representative.WE WILL NOT advise you not to associatewith union employees.WE WILL NOT promise you benefits for re-jecting the Union.WE WILL NOT poll you as to your union ac-tivities by repeatedly asking you whether youwant "Vote No" buttons.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofthe rights guaranteed you by the NationalLabor Relations Act.WE WILL offer reemployment to ShirleyCope, and WE WILL pay her and Eloy Armen---- HOUSTON COCA COLA BOTTLING COMPANY521dariz for any losses suffered as a result of theirdischarges or suspensions.GREAT WESTERN COCA COLA BOT-TLING COMPANY, D/B/A HOUSTONCOCA COLA BOTTLING COMPANYDECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: Thiscase was heard at Houston, Texas, in March 1978, basedon a series of charges filed between March 22, 1977, andJanuary 16, 1978, six complaints issued on various datesbetween May 5, 1977, and February 23, 1978, and anorder consolidating those six complaints issued February23, 1978. The complaints allege violations of Section8(a)(1), (3), and (4) of the Act.Upon the entire record in the case, including my ob-servation of the witnesses, and upon consideration of thebriefs filed by the General Counsel and Respondent, Imake the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent is a Tennessee corporation, with its princi-pal office and place of business at 2800 Bissonnet, Hous-ton, Texas, and an additional facility, known as the Gulf-gate plant, at 2891 Berkley Street, Houston, Texas. It isengaged in bottling and distributing Coca Cola and othersoft drinks at these locations. During the 12 months priorto the issuance of the first complaint herein, Respondentpurchased goods valued in excess of $50,000 directlyfrom firms located outside the State of Texas. I find, asRespondent admits, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. The Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Posture of the CaseThe 6 complaints, embracing 11 separate cases, allegeviolations of Section 8(a)(l) of the Act by the conduct of10 admitted supervisors and 1 alleged supervisor. These8(a)Xl) allegations include interrogations, threats, thegranting of benefits, implementation of more restrictiverules with respect to employees who voted for theUnion, requiring employees to take polygraph examina-tions because of their union activities, forbidding thewearing of union insignia, and threatening employeeswith discharge if they continued to wear union insignia,and certain other conduct related to those allegationshere summarized.The complaints also allege that Respondent violatedSection 8(a)(3) of the Act by suspending or dischargingsome 10 individuals because of their union activities orsympathies, and violated Section 8(aX4) by dischargingtwo individuals because of the filing of charges. lThe testimony is in conflict with respect to most ofthe alleged unfair labor practices, although as to somethere is no disagreement on the underlying facts, butrather on the conclusions and inferences to be drawntherefrom. All of the conduct at issue occurred (or alleg-edly occurred) after the Union began an organizing drivein late January 1977. The alleged unlawful conduct con-tinued after the Board-conducted election of June 9,1977, won by the Union, with the final unfair labor prac-tice, the discharge and refusal to reinstate Armendariz,allegedly occurring in January 1978.On January 24, 1977, shortly after the Union began itsorganizational drive, it sent a letter to the Companynaming 15 employees as "spokespeople." Thereafter, onFebruary 7, 14, and 24, and on March 1, the Union sentmailgrams to the Company, naming more "spokespeo-ple," numbering, respectively, 11, 24, 23, and 9.On March 18, 1977, the Union filed a representationpetition (Case 23-RC-4503) with the Board, a hearingbegan April 1, 1977, and the Regional Director issued aDecision and Direction of Election on May 17, 1977.The election was conducted June 9, 1977. It was won bythe Union, which ultimately, after resolution of the Com-pany's objections, was certified by the Board on May 31,1978.Rather than setting forth a complete statement of facts,I shall, as do both the General Counsel and the Respond-ent in their briefs, set forth the facts, analysis, and con-clusions with respect to each of the complaints' many al-legations separately.With the exception of two allegations of 8(a)(1) viola-tions related to the July 7, 1977, discharge of DebbieCope, all the 8(a)(l) allegations occurred during theperiod between the beginning of the Union's organiza-tional drive and the June 9, 1977, election. Also occur-ring prior to the election, between March 22 and April 1,1977, were six suspensions and one discharge. The sixsuspended employees refused to take the polygraph testand the one discharged employee failed the polygraph.test. In addition, four allegedly discriminatory dischargesoccurred after the election, in June, July, and /,ugust1977, and January 1978, and one discharge allegedly vio-lative of Section 8(a)(4) occurred in August 1'477. TheJanuary 1978 discharge also violated, contend s the Gen-eral Counsel, Section 8(a)(4).B. The Alleged 8(a)(1) Violations1. InterrogationThe complaint's allegations with respect to "interroga-tion" were factually supported bj the testimony of manyemployee witnesses, in some i,.stances without contradic-tion, and some of the allegati'ons were admitted, as to thefacts, by Respondent.One Shirley Cope, was allegedly discharged because her daughter,Debbie Cope, was named i an earlier charge The other, Eloy Armen-dariz, was allegedl y ..,arged because he was named in an earliercharge. Hi , ilschdrge is also alleged as having been in violation of Sec8(a)(3) 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, Sandra Snyder testified that Plant Superintend-ent W. D. Crowson asked her, sometime after the middleof March 1977, what she thought about the speeches thathad been given in May by President Hannegan and VicePresident Sligar. She responded that she did not "thinkpeople were listening." Crowson then asked if she knewhow the Union worked, and she said she had belongedto a union before. Crowson then asked her why she feltthat the people were not listening.3She said she felt that"they wanted more money." And he then said, "That'swhat I have to know." Crowson did not specificallydeny the conversation as testified to by Snyder, saying"It's possible, but I don't recall it."Kantubhai Patel testified that in early June, about aweek before the election, Supervisor Doris Jenkins calledhim into the laboratory and asked him to sit down. Shethen "asked me about what do I think about the Union,my opinion about the Union." He attempted to answer,but she apparently overrode his answer by saying, "I amnot telling you for the Company but this is my personalopinion, that I don't like the Union." Jenkins denied thatshe asked any employees what they thought about theUnion. She testified that she "told them how I felt aboutthe union, but I never asked them." She did admit sayingto employees, "Here these buttons [vote no buttons] are,if you all want them."Charles Tokhubbi testified that he was called intoPlant Manager Loman Meier's office where he had aconversation with Respondent's vice president, GarySligar. Sligar told him that what he did on his own timewas his business, but that he was not to wear Teamstersstickers on his hat during working hours because tours ofschool children came through the room where Tokhubbiworked, and the Company did not want to tarnish itsimage-they "weren't selling the Teamsters, they wereselling Coca Cola." After that portion of the conversa-tion, Sligar asked Tokhubbi why he wanted a union,"why [he] thought [he] needed a union." Tokhubbi saidhe did not want to discuss it right then and there. Sligarasked why, and Tokhubbi replied, "there was two ofthem, meaning Murphy Wallace and himself. And that ifaaything should happen and I got fired or something, Iwouldn't have any witnesses, that it would be my wordagainst theirs.4Sligar then asked Wallace to leave. He then askedTokhubbi why he thought he needed a union. Tokhubbireplied that it was for protection, and gave various otherreasons. Sligal responded that he "didn't really need aunion, that any time I had a problem I could come tohim, and that his door was always open, that if I had aproblem, come tal.- it out with him and that he would dohis best to try and settle it." After some other conversa-tion, Sligar asked To'hubbi "why I thought the rest ofthe people at Coca Co.'a wanted a union." He repliedthat they wanted more mol.ey, that they were underpaid,and that they took a lot of vevrbal abuse from the super-visors.On a subsequent occasion, S.ligar approached Tok-hubbi while he was working. Tok.hubbi had on a "Vote3 The transcript omits the "not" at this point .. Sll- der's testimony. Itis clear from the context that this was her testimony.4 Wallace, a line supervisor, was present during this conversationTeamsters" button, a "Teamsters are beautiful" button,and had a "Teamsters" pen in his pocket. Sligar askedhim "When are you going to get your head screwed onstraight and come back to work?" Tokhubbi asked Sligarwhat he meant, and Sligar said, "Well, you know youcan't think about more than one thing at a time, that youcan't think about the job and think about the Union atthe same time." Sligar again asked why Tokhubbithought he needed a union, Tokhubbi responded in thesame fashion as previously, and Sligar again asked whyhe thought the people needed a union. Further ex-changes followed, with Sligar indicating that the Unioncould not guarantee the employees any money, that allthe union wanted was the employees' money, which theywould take "and go off and forget about us and not doanything for us."On still another occasion, in late March, Sligar andTokhubbi had an extended exchange, with substantiallythe same type of questions being asked by Sligar. On thatoccasion, Sligar asked Tokhubbi, who had been subpen-aed to appear at the representation hearing in this matterand was about to leave for the hearing, how manypeople were going down there. Tokhubbi said he did notthink he should be telling Sligar about that. Sligar thensaid that if he wanted to know, he would have to checkwith his supervisors.In early May, Tokhubbi had a fourth conversationwith Sligar. Tokhubbi was wearing a Teamsters stickeron the back of his "bump hat." Sligar told Tokhubbi thathe had already warned him about wearing the sticker athis work station, that if he did so again, he would befired. Tokhubbi responded that some of the employeeswere wearing antiunion "I Give a Damn" buttons, andSligar said he did not know anything about that. Sligarfinally said he did not know anything about that. Sligarfinally told Tokhubbi that he could see his mind was al-ready made up, that he could not change it, so "I am notgoing to be messing with you any more."A final conversation between Sligar and Tokhubbi (aswith all of the above, I am presently setting forth Tok-hubbi's version of these conversations) occurred themiddle of May. As Tokhubbi was leaving Sligar's officewith a copy of a document given to him by Sligar, thelatter remarked, "It's such a shame that such a good em-ployee is going down the drain." Tokhubbi said, "Well,what about all the rest of the employees that have beenhere ten and fifteen years?" Sligar then said, "Well, it'ssuch a shame that you are taking down all the rest of theemployees with you."Plant Manager Blaine Kauffman asked Shirley Cope,his secretary, how she thought her daughter, DebbieCope, intended to vote in the election. And in early June1977, Supervisor Thomas McRee asked employees whythey wanted the Union. Both of these factual allegationsare admitted in Respondent's answer.Mamie Harrell testified that Supervisor Tom Entwistleasked her if she was satisfied with the job and the paywhen she was hired. Harrell said that she was. Entwistlethen said, "Well, back where I come from people wasalways satisfied when what they had and they wasn'tasking for some outside organization to come in." At a--- HOUSTON COCA COLA BOTTLING COMPANY523later date, about June 1, Entwistle mentioned to Harrellthat she had just received a raise, and said, "With a raiselike that you don't need the Union, huh?" Harrell re-sponded, "Well, I will never forget about the Union. Iwill always be for it."Debbie Cope and Sandra Snyder both testified to in-stances of interrogation by David Sanchez (whose super-visory status is at issue). According to Snyder, Sanchezapproached her the day after the election, asked herwhat she thought of the Union, and how she had votedin the election.Cope testified that Sanchez came up to her in late Mayand asked her how she was going to vote in the election.She said that "supervisors weren't supposed to ask em-ployees what they are supposed to vote." At anothertime, also before the election, Sanchez told Cope that"the sticker on my hat would give me bad looks fromother people and that I should take it off."District Sales Manager Cliff Riley stopped ChristianHatcher and Johnny Taylor as they were going into theplant, about March 22, and said, "Hey, Chris, look likethey are not going to include you all in the Union in thePetition and you all were the ones that initiated the driveto get the Union in. What are you all going to do aboutit?" Riley did not testify.There are other instances of possible interrogation orthreats alleged. As indicated earlier, there were no de-nials of some of the factual allegations as to these por-tions of the complaints. Some of the testimony reportedabove was specifically denied. Other testimony was moregenerally denied, or, in some cases, "not recalled." I seeno need for going into each separate allegation, or re-solving each and every credibility conflict. It suffices, forpresent purposes, that there were numerous instances of8(a)(1) violations that were not factually denied, both tofind the violations alleged and to warrant an order re-specting them. Included in the violations found are thoseinstances of interrogation by David Sanchez of employ-ees Sandra Snyder and Debbie Cope. I credit their testi-mony over his denials, for reasons that are set forth inconnection with my discussion of Debbie Cope's allegeddiscriminatory discharge. And I am satisfied on all theevidence that Sanchez was a supervisor within the mean-ing of the Act at the time of these events. Company re-cords indicate that he became a "leadman" on April 27,1977, having previously been a water-plant operator,and, before that, a machine operator. The testimony indi-cates that Sanchez called himself a "supervisor," prior tothe official announcement on June 27, 1977, that he wasa supervisor. He "ran the line," and, after 5:30 p.m.,when W. D. Crowson left the plant, he was the only onewho gave orders on that line. (The line had about eightemployees.) And the testimony indicates that nothingchanged in the way Sanchez handled his job of runningthe line after he was "officially" designated as a supervi-sor. It is clear that the employees viewed him as a super-visor. Even if he technically might not have been so atthe time (although I think he was), his conduct allegedas having violated Section 8(a)(l) may therefore be at-tributed to Respondent. In any event, the allegationswith respect to Sanchez are cumulative, and not neces-sary to support the Order herein.2. The alleged "creating the impression ofsurveillance"The General Counsel alleges that Kauffman "createdan impression of surveillance" by telling Shirley Copethat he knew the lab employees had supported theUnion, and all voted for the Union. Respondent assertsthat this, and other, remarks by Kauffman to ShirleyCope were made "in a confidential, noncoercive atmos-phere," and that Cope was "treated as a confidential em-ployee." The only evidence that she was so treated arethese particular "confidences" themselves. I conclude,accordingly, that Kauffman's remarks did violate Section8(a)(l) by creating an impression of surveillance.3. The alleged unlawful promises of benefitsClemis Kelley testified that Bill Kauffman told him,early in June, that he was giving him a 40-cent raise, thathis wife was going to be "tickled to death," and thenadded, "See, you didn't need anyone to represent you toget this forty cents raise." Employee Jerry Terry testi-fied that he asked Sligar, toward the end of May, for aloan. When Sligar brought the check to Terry, he askedhim if he thought the Teamsters would lend him thatamount of money. Terry replied that he did not know.Kauffman denied the incident with Kelley, but Sligar ad-mitted the gist of the conversation with Terry as thelatter testified.About the end of April, in response to a petition fromthe employees indicating a desire for a credit union, theCompany posted the following notice:We have been approached by approximately 100of our employees requesting that we consider thepossibilities of establishing a Credit Union. We thinkthis is a very legitimate request and, as a matter offact, we have been looking into the possibilities of aCredit Union for some time.Unfortunately, as most of you know, we do havesome misinformed employees who have been work-ing with professional organizers of the TeamstersUnion. Until all of our employees have the opportu-nity to vote and prove to the uninformed few that aUnion is not required at this Company, we are pro-hibited by law from starting any new programs.Until the vote has been decided, we are not atliberty to discuss this matter with you.The language of the posted notice clearly intimatesthat a "no" vote is the key to obtaining the credit union.I cannot read the "prove to the uninformed few that aUnion is not required at this Company" as anythingother than the assertion that such a no vote was a pre-condition to the formation of the credit union. I find ac-cordingly that Respondent violated Section 8(a)(l) of theAct by this notice. I do not, however, conclude that theother two incidents (assuming Kelley's testimony were tobe credited) were violative of the Act. Both statementsare to the effect that a union was not necessary to re-ceive the particular benefit (a raise or a loan). Such aview expressed by a company official is not in and ofitself coercive.- 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. The ban on wearing union insigniaThe General Counsel alleges that Respondent violatedSection 8(a)(1) by prohibiting the wearing of variousunion insignia, slogans, and buttons, in certain circum-stances. There is very little factual dispute with regard tothis issue. Essentially, the Company took the positionthat the emblems and buttons should not be worn on theuniform while employees were away from the plant deal-ing with the public (as, for example, with respect to in-stallation drivers once they left the plant),5or in areasopen to the public, for public tours, and the like6In my view, the limited ban on the wearing of unioninsignia in this case is governed by cases such as UnitedParcel Service Inc., 195 NLRB 441 (1972), and EvergreenNursing Home and Rehabilitation Center, Inc., 198 NLRB775 (1972). 1 do not agree with the General Counsel'scontention that this case involved no "special circum-stances." Obviously had the ban been applied to thewearing of union insignia throughout the plant, it wouldhave been violative of Section 8(a)(l). That was not thecase.The General Counsel also argues that the prohibitionagainst wearing union insignia was "discriminatorily en-forced," in that the Company permitted employees towear company buttons, reading "I Give a Damn." How-ever, the evidence is uncontradicted that Sligar, after hisattention was directed to the latter situation, advised em-ployees wearing such buttons that they could not beworn "in front of the lines." Under all these circum-stances, I shall dismiss the 8(a)(1) allegation of the com-plaint in this respect.5. The alleged threats to withdraw benefits andbargain from scratchIn the month preceding the election, Respondent,through its president, Robert Hannegan, and its vicepresident, Gary Sligar, gave a series of five speeches.The General Counsel asserts that portions of thesespeeches, together with remarks made by the two com-pany officials not contained in the texts of the speeches,violated Section 8(a)(1) of the Act, by containing threatsto withdraw benefits and bargain from scratch if theUnion won the election.There is some dispute as to exactly what was said atthese meetings. There is no question but that both Han-negan and Sligar read prepared speeches. The texts ofthese speeches do pass muster, viewed in isolation. Thus,b Thus, Sligar told Ramirez (who confirmed the gist of the conversa-tion) "If you are in the break room, you are walking through the plant,you are working on equipment in the Cooler Department, you are load-ing your truck, you are cleaning your truck, you are in the warehouse, Idon't care if you wear that insignia, but when you leave the gale in themorning, when you check out the gate, then please do not wear it, be-cause you are in a Coca-Cola truck, you are in a Coca-Cola uniform, youare delivering or picking up a vending machine and we have to protectour image."6 Sligar testified credibly that he told a group of four women in anarea where tours were conducted that they could wear union patches ifthey worked "behind the lines," but not where tours, principally chil-dren, went through the plant on tour. Employee Mamie Harrell con-firmed that Sligar's expressed concern was only the wearing of emblemswhere the public was involved. And employees from the Gulfgate plant,where no public tours were conducted, were never forbidden to wearsuch emblems.the Company stated, in one speech, "Under the law, theCompany is not even required to keep in effect its exist-ing benefits if a union wins. Everything is subject to ne-gotiation, and in collective bargaining your wages andbenefits could ...go up. They could stay the same." Atanother time, the Company stated (these are all excerptsfrom the texts of the speeches), "If the Union were towin the election here at the Company, the only thingthat would automatically happen is that the Teamsterswould have the right to do your talking for you. If itwon the election, it would have to negotiate with theCompany. In negotiations, all your present wages andbenefits would be subject to bargaining between theCompany and the Union. The Company would not haveto agree to give you higher wages or more benefits, noreven to keep the same wages and benefits that you nowhave. Anything could happen in negotiations. Your pres-ent wages could go up, stay the same or even go down.Your present benefits could go up, stay the same, oreven go down." The same theme was reiterated in an-other speech, the Company again stating that "anythingcan happen in negotiations. Under the law, every exist-ing benefit is on the table. Negotiations could even startfrom scratch."Cases such as Campbell Soup Company, 225 NLRB 222(1976), and Ludwig Motor Corp., 222 NLRB 635 (1976),in which speeches with virtually identical content wereheld by the Board not to be threats to withdraw benefits,establish that the speeches here, in and of themselves, donot violate Section 8(a)(1).Following the speeches, there were question andanswer periods. During these periods, there were anumber of questions about benefits. According to Hanne-gan, he never said at any time during those periods thatbenefits would be taken away if the Union won the elec-tion. Employee Mamie Harrell testified that in responseto a question about benefits, Sligar said that when theCompany sat down to negotiate a contract "all our bene-fits would be lost and they would start from scratch,"and that Hannegan said the same thing. She added,during cross-examination, that both officials said that"We would lose all benefits, and they would start fromscratch." And she specifically stated that "they didn'tsay there was a possibility. They say we will lose ourbenefits." According to Harrell, these remarks came at atime when Hannegan and Sligar were not reading fromany piece of paper. Gary Berckefeldt echoed Harrell'stestimony. He testified that Sligar and Hannegan bothstated that "our benefits would be withdrawn and wewould have to start from scratch if the Union was votedin."Hannegan and Sligar each testified that even duringthe question and answer sessions, they followed instruc-tions of counsel and merely reiterated the theme of thespeeches. But the still-employed (at the time of the hear-ing) witnesses impressed me quite favorably. Further-more, even an attempt to get the same message acrossduring questions and answers as was set forth in a writ-ten speech can very easily fall just short of success. Andthe line between the legal and the illegal in this respect is HOUSTON COCA COLA BOTTLING COMPANY525a very fine one. Accordingly, I credit Harrell and Berck-efeldt.I therefore conclude that Respondent violated Section8(a)(1) by threatening to withdraw benefits and bargainfrom scratch in the event the Union won the election.Textron, Inc. (Talon Division), 199 NLRB 131 (1972).6. The alleged ban on employees associating withunion supportersEmployee Clemis Kelley testified that Bill Kauffmantold him, early in May, after observing him talking to an-other employee named Washeim, "I thought he was talk-ing to you about the Union. If he was talking to youabout the Union you let me know and I will get rid ofthat fellow." Kauffman denied this conversation. He alsodenied having told Shirley Cope that if the Union got in,she could not associate with any of the union employees.I credit the employees as to each instance testified to.Not only did their detailed accounts carry a ring oftruth, but also, with respect to Shirley Cope, the remarksby Kauffman were not unlike other admitted statementsby him. I find that Respondent violated Section 8(a)(1)by such discriminations.C. The Alleged 8(a)(3) and (4) ViolationsI. The "polygraph" casesThe General Counsel contends that Respondent sus-pended six and discharged one of its drivers and helpersin the cooler department in relatiation for their involve-ment in the Union's organizational campaign. Respond-ent claims that the suspensions resulted from the refusalof the six employees to take a polygraph test,7and thedischarge from the fact that the seventh employee,Arthur Jones, failed the polygraph test four times.The fact that the refusals to take the test as to the six,and failing the test as to Jones, occurred is not in dispute.Resolution of the complaint's 8(a)(3) allegations as tothese seven turns on whether or not Respondent's truemotive was to retaliate against these employees for theirunion activities and sympathies-whether, in short, Re-spondent utilized the polygraph test procedures as a pre-text for ridding itself of known union adherents.Respondent services some 33,000 Coca Cola vendingmachines (also called "coolers") in the Houston area.There are two types of machines, "full service," whichare owned by the Company, and "flat rental," which arerented to customers on a monthly basis. The full servicecoolers are stocked by the Company's full service driv-ers, who also collect the money from them. The custom-ers do not have keys to these full service machines. Theydo, however, have keys to the flat rental machines andthey collect the money from them.The Company also maintains a separate department forthe installation and maintenance of both full service andflat rental coolers. When servicing is necessary, theCompany's drivers and helpers pick up the coolers. Theyalso make deliveries to new customers, and remove cool-' One of the six, Edwards, at first refused to take the test. and he wassuspended for the rest of that workday He then agreed to take the testthe next workday, passed it, and was reinstated.ers no longer needed. There are literally hundreds ofkeys of both types. Full service and flat rental keys workonly on full service and flat rental coolers, respectively,although each key may open many different coolers.Until about November 1976, the Company's installa-tion employees had sets of keys to all full service cool-ers. They also had access to flat rental keys. Accordingto company witnesses, there was a "wave of robberies"in the fall of 1976 from each type of machine. Companyofficials presumed that keys must have been used forthese robberies, because of the absence of any indicationthat the coolers had been broken into. It was stipulatedthat some 27 such robberies were reported from Octoberthrough December 1976. Company President Hanneganat that time instructed his sales manager "to work withthe Cooler Department to come up with some solutionto what may be the reason for these accelerated losses."David Jackson, the Company's service manager, testi-fied that he and Merlie Pruitt, vending manager, held ameeting with the installation drivers and helpers in No-vember 1976, and asked the employees to turn in all fullservice keys. At that time, it was determined that the fullservice route salesmen would change the products in themachines, so that the installation drivers would no longerneed keys. And the installation drivers were also in-structed to turn in at the end of the day any keys of ma-chines picked up that day. Pruitt did all the talking atthis November meeting, but Jackson was present. A sub-sequent meeting to the same effect was held, accordingto Pruitt, Jackson, and Shop Foreman Andy Ballard onFebruary 14, 1977.A number of the General Counsel witnesses deniedthat there were meetings in November 1976 or February1977 about keys in their possession. Reyes Ramirez, forexample, testified that up to the time of his suspension onMarch 22, neither Pruitt, Jackson, nor Ballard said any-thing to him about keeping keys in his truck. He also tes-tified, on cross-examination, that during the last 2 monthsof 1976, and thereafter, the full service keys were takenfrom the drivers. When full service keys were needed,the driver would obtain them from the supervisor, andturn them in at the end of the day.Winston Washington testified that he never attended ameeting prior to Ramirez' suspension at which manage-ment officials spoke about keys. (He went to work at 8a.m., rather than 7 a.m., as did the rest of the drivers.)Subsequently, on cross-examination, Washington ad-mitted to having told Nelson, possibly in November orDecember 1976, in Pruitt's office, that he "had attendeda meeting" concerning keys. He also testified that DavidJackson spoke at the meeting, and that there were instal-lation drivers and helpers there-although he did notknow their names, "because all of them were new guys."But all installation drivers and helpers were there, aswere management officials Pruitt and Ballard, along withJackson. And Washington indicated that it was "clear"to him from the time of that meeting that the installationdrivers and helpers were not to have keys in their trucks.Washington then asserted that the meeting about whichhe was testifying occurred in April 1977, after the Ra-mirez suspension. Washington had signed an affidavit 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that there was such a meeting in November 1976.He claimed, however, that there was no date on the affi-davit when he signed it.Johnny Taylor testified that a meeting was held onMarch 22 concerning keys. He denied having been toldprior to then not to have keys in his truck. Taylor alsotestified that at the March 22 meeting Jackson said, "Fel-lows, we have had meetings about these keys before,"and that Taylor raised his hand and said that he had"been here just about a year and I haven't never been ina meeting about any keys, you know, since I have beenhere."Dennis Baldwin denied attending any meeting in Feb-ruary 1977, about keys, testifying that he attended onlyone meeting, after Ramirez was suspended, on the sub-ject. He too testified that Jackson and Pruitt mentionedtwo earlier meetings. On cross-examination, Baldwin ad-mitted to uncertainty about the date of the meeting atwhich Jackson spoke about keys.Christian Hatcher testified that there was no meetingabout keys in November 1976. The only such meetingwas after Ramirez was suspended. Hatcher, like Baldwinand Taylor, testified that Jackson mentioned previousmeetings at the meeting at which he spoke about keys.Raymond Tate, an installation helper, also testifiedthat he did not attend any meeting about keys in Novem-ber 1976. He testified that the drivers had such a meet-ing, first placing it in February 1977, and then recallingthat "to the best of my knowledge it was about a weekbefore I got suspended," which was April 1, 1977.I credit the testimony of Respondent witnesses Pruittand Jackson that meetings concerning keys were held inNovember 1976 and February 1977, as well as in lateMarch 1977. Despite the denials of the various employ-ees who testified that such meetings were held prior toMarch 1977, there are sufficient bits and pieces in theirtestimony to satisfy me that the two earlier meetingswere held. Thus, Washington signed a statement pre-pared by the Company stating: "I was told at a meetingby my superior that under no circumstances was I tohave cooler keys in my possession. I was told along withother members of the installation crew on or about themiddle of November, 1976."8On March 18, a Friday, then Supervisor Ballard sawvending machine keys in the glove compartment of Ra-mirez' truck.9He also saw a locked toolbox there. Thiswas reported to Jackson and, in turn, to Pruitt. Pruittspoke with Personnel Manager Jerry Nelson and theydecided to call in Ramirez the following Monday andask him about the key situation. On Monday, this wasdone. Pruitt, Jackson, and Nelson, on opening the tool-box, found 66 full service and 52 flat rental keys. Nelsonthen asked Ramirez to take a polygraph test. Ramirez re-fused, and Nelson told him that the Company was notaccusing him of doing anything wrong, but was only at-' He testified that there was no date on the statement at the time hesigned it. There is nothing on the document that indicates it was alteredin any way, and the text does not lend itself to the addition of a dateafter he signed the statement. which he admitted he did. I discredit hisexplanation.9 He had gone into the truck to get a recording device measuring theamount of time spent on each stoptempting to clear him of any suspicion. He asked Ra-mirez to go home and think about the matter and to tellNelson the next day if he would take the test. The nextday, March 22, Ramirez again refused to take the test.Nelson then told him he was suspended until he indicat-ed he was willing to take the test. Ramirez never indicat-ed such agreement and remained suspended.The day after the Ramirez' suspension, on March 23,another meeting was held with the installation crew.Jackson asked the employees if any of them had keys onhis truck. No one responded, and Pruitt told them thatthe Company was going to "shake down" the trucks.The trucks were then searched with keys being found ineach. As a result, Nelson and Pruitt determined to askeach of the employees to take a polygraph examination.Three employees, Ivan Spiller, Dennis Baldwin, andJames Smith took the examination and passed it. CarltonEdwards was suspended for the balance of the day, April1, when he said he wanted to think about whether totake the polygraph test. The next day he agreed to takethe test, passed it, and remained at work. ChristianHatcher, Johnny Taylor, David Flores, and RaymondTate refused to take the examination. They were sus-pended and remained so at the time of the hearing.Arthur Jones agreed to take the polygraph test. After heclaimed that the examiner giving the test made him ner-vous, he was given another test. He made virtually thesame claim after failing the second and third tests andwas again given another opportunity to take the test.When he failed the fourth test given by a different exam-iner from a different testing company, he was dis-charged.The General Counsel contends that Respondent dis-charged and/or suspended the seven drivers and helpers"because of their involvement in the Union organization-al campaign," using the polygraph tests as a pretext, withits "true motive to eliminate several Union adherents."He claims that the "polygraph was merely part of anoverall scheme by Respondent to cripple the Union's or-ganizational drive."As Respondent correctly points out, there is nothingper se unlawful in requiring employees to submit to poly-graph tests. See, for example, Shoppers Dry Mart Inc.,226 NLRB 901 (1977); National Food Service, Inc., 196NLRB 295 (1972). If, on the other hand, such a test isused as a device to permit the discharge, or some otherform of disciplinary action of union adherents, thuscloaking a discriminatory motivation, then administeringthe tests would itself be a violation of the Act, and anyconsequences resulting therefrom would, in normal cir-cumstances, also be violations.Based on the facts set forth above, I cannot concludethat Respondent contrived the polygraph tests to riditself of union supporters. To begin with, the Company'sproblems with "key robberies," and its initial meetingwith the employees concerning the keys, occurred inNovember 1976, long before there was any union on thescene. '° See my credibility findings above with respect to this conclusion.Further holstering that finding is the fact that to conclude otherwiseContinued HOUSTON COCA COLA BOTTLING COMPANY527Furthermore, the Company could not possibly knowwhich, if any, of the employees would refuse to take thetest, or, taking it, would not pass it. So it could not haveused the directive to the employees to take the tests tosingle out any particular employee or employees. Asnoted above, three of the employees asked to take thetest, Ivan Spiller, Dennis Baldwin, and James Smith, didso at once, passed it, and remained company employees.A fourth, Edwards, was suspended for the rest of theday when he refused to take the test, but agreed to takeit the next day, passed it, and then remained an employ-ee. Of these four employees, three, Edwards, Smith, andBaldwin, had been identified in the letter or mailgramsfrom the Union to the Company as members of theUnion's organizing committee; Spiller had not. Of the sixemployees who were suspended or discharged (apartfrom Edwards' half-day suspension), neither Taylor norTate had been so identified; the other four had. So threeof the four who remained employees had been named inthe Union's letter; two of the others had not. This doesnot suggest any attempt to weed out known union sup-porters. Nor could it, for, as just pointed out, the Com-pany could not have known which employees wouldrefuse to take, or would fail, the polygraph tests.The Arthur Jones situation is particularly significant interms of evaluating the Company's motive. As set forthabove, he was given four separate opportunities to passthe test-but failed all four times. Yet he was a knownunion supporter, named on the Union's lists as a memberof its organizing committee. If the General Counsel werecorrect that the Company was seizing upon pretexts torid itself of union supporters in this instance, it seems un-likely that it would have gone to such lengths to be 100percent fair to Jones-with the possibility that he couldhave passed the second, third, or fourth time around.Nor is there any suggestion that the tests themselveswere rigged. The General Counsel does not so claim theevidence does not so suggest and the fact that three iden-tified union supporters passed the test would itself in anyevent refute such a notion. Finally, the Company has hada policy of administering polygraph tests for varying rea-sons for many years, and Jones, Hatcher, and Ramirezhad all taken one or more such tests in past years.It is true, as the General Counsel asserts, that Re-spondent had indicated, by a statement by Sales ManagerCliff Riley to Hatcher and Taylor (alleged in the com-plaint and not denied) a belief that the cooler departmentemployees had initiated the Union's organizational drive.But various supervisors were also saying much the samething about other departments. And it does not seemlikely or logical that the Company would single out thisone small department, out of more than 400 employees inthe unit, as a target for elimination in order to defeat theUnion in the impending election. Certain other factorscould well, without more, lead to suspicion and a possi-would mean that Pruilt, Jackson, and Ballard would, as the Company co-gently puts it, have had to be involved in a "conspiracy to frame everyemployee in the department creating such documentary evidence asthe notation on the department calendar and the internal interofficememoranda in furtherance of their conspiracy, being careful to tell theemployees at the time of the 'shakedown' that it was the third meeting.and perjuring themselves at the hearing herein."ble inference of discriminatory motivation, such as thefact that the Union's petition in the representation casewas filed March 18, and the polygraph tests were direct-ed on March 22. Viewed from the standpoint of"timing," and in conjunction with Respondent's 8(a)(l)conduct and its belief that these employees were at leastsomewhat responsible for the Union's organizationaldrive, a prima facie case is made out. But on March 21,the keys were found in Ramirez' truck, and the next day,the search engendered by the finding of those keys re-vealed the keys in the other trucks. So the ensuing impo-sition of the polygraph tests upon those employees had amore immediate basis than the filing of the petition, abasis which supersedes the seemingly damaging timingvis-a-vis the representation case filing.The finding of the keys alone, in the light of the Com-pany's prior instructions to the employees, might wellhave resulted in disciplinary action, particularly had theCompany been anxious to rid itself of the cooler depart-ment employees. But Respondent did not seize upon apossible basis for disciplinary action. Instead, it gave theemployees involved a chance to take and pass the poly-graph tests, a chance four of them embraced successful-ly.Thus, although Respondent's actions in connectionwith the installation drivers and helpers are not free fromsuspicion, the entire record impels me to conclude thatno violation of the Act was committed either in invokingthe polygraph procedures or in following up by suspend-ing employees who refused to take the test and discharg-ing the employees who failed the test four times running.I shall therefore dismiss the complaint in these respects.2. Debbie CopeDebbie Cope, who began working for Respondent onApril 28, 1977, was a lab technician, under the supervi-sion of Quality Control Supervisor Doris Jenkins. Herunion activities consisted of signing a union authorizationcard on June 1, 1977, a week before the election washeld, wearing a union sticker, and, on occasion, a unionbutton.David Sanchez, who was at the time a "night lead-man,"" and responsible for keeping the production linemoving, had an altercation with Cope about the middleof May. According to Sanchez, Cope approached himwhile he was instructing an employee what to do at amachine, tapped him on the shoulder, and said that if he"would cut this fucking line off a little bit earlier wecould all go home at a certain time." He said nothingand Cope walked away.2Some time in July, when Sanchez was concededly asupervisor, Cope approached him and said, "You sorrylittle mother-fucker. You're over there letting Dean andVirgil fuck off while Diane is over working her ass off."Sanchez replied, "Debbie, you don't know what's goingon around here. Just go back to the damn lab." She thenI I have concluded (see the discussion .upra ol he alleged 8(a) )violations) that Sanchez was it that lime a superl isor uAithill the meaningof he ActSanchez testified that (opre regularly used prrlfanilt asrounid theplant 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid,"[a]ll you are is a sorry little mother-fucker," andshe put her hand in front of his face with her middlefinger extended. Again, he told her to "go back to thedamn lab," and she repeated, "This is what you are, yousorry little mother-fucker." She then hit Sanchez withher left hand, fist closed, on the side of his forehead. Hegot up and walked away, saying, "You shouldn't havedone that," and she followed, crying and saying that shewas sorry. Sanchez informed an employee, Grace King,to call Doris Jenkins. He then went to his office and at-tempted to call Bill Kauffman, who was not available.Jenkins then called Sanchez on the phone and told himshe had called Loman Meier to tell him what had hap-pened. She also told Sanchez to keep Cope away fromthe line. Meier repeated that instruction a bit later.The next day, Sanchez spoke with Debbie Cope'smother, Shirley Cope, who told Sanchez she was "sorrywhat happened." Sanchez then met with Meier andKauffman, who had apparently met separately withDebbie Cope just before this. Then Meier, Kauffman,and Doris Jenkins met with Debbie Cope and Sanchez.Cope said that Sanchez had "cussed her"; Sanchezdenied that. She admitted her own use of profanity-saying she "blew her top." She also admitted that she hitSanchez. Loman Meier said he would send her homethen and let her know the next day what he was goingto do. The next day, Cope was terminated.Sanchez denied that he had (as Shirley Cope testifiedhe had) told her that afternoon that he was "sorry forthe way he had talked to Debbie the night before."Loman Meier testified that he spoke first with DebbieCope, then with Sanchez, and then with both the after-noon after the incident in question. Meier said that Copetold him that Sanchez told her "to get her mother-fuck-ing ass back to the lab and stay there" and that she thenslapped Sanchez. He also testified that Sanchez told thesame story, except that he did not curse Cope. Meiersaid that Sanchez "claimed that she had called him amother-fucker also, and that's-it was about this time iswhen she hit him." When the two were together, Coperepeated that Sanchez had cursed her. When Sancheztold his story, Meier asked her if that was the way it oc-curred, and Cope said, "it might have been." On cross-examination, Meier indicated some confusion as to exact-ly what was said by Cope and Sanchez about who usedwhat language to whom. Thus, he at one point has San-chez saying that he called Cope a "mother-fucker" andthat she cursed back and then hit him. Immediately afterthis testimony, Meier said that neither Cope nor Sanchezsaid that he or she cursed the other person.Although Kauffman testified at the hearing, he had norecollection of the date of Cope's discharge. He mayhave been referring to the date alone, rather than to themeeting on that day. In any event, he was not askedabout the meeting.Doris Jenkins testified that Cope told Kauffman,Meier, and her, when she appeared before them alone,that Sanchez cursed her and that she then slapped him.According to Jenkins, Sanchez admitted, when both heand Cope were questioned together, that he had cursedCope and that she then hit him.Debbie Cope testified that she saw two employees"messing around outside the building." Because Sanchezhad earlier "asked me if I ever see any of them messingaround," to "tell him," she approached him and did so.He first said, "all right," then said he did not "thinkthat's any of your business," and he told her to "get mymother-fucking ass back to the lab and mind my ownbusiness." She told Sanchez not to talk to her that waybecause she was a lady. He repeated, "Get your mother-fucking ass back to the lab." "And," Cope testified,"that's when I slapped him."Cope's account of the subsequent events coincideswith Sanchez' and Meier's, except that she testified thatshe said to Kauffman, Meier, and Jenkins that Sanchez"cussed me and so I slapped him."The General Counsel, adverting to Doris Jenkins' tes-timony that Sanchez admitted having cursed Cope, andShirley Cope's testimony that Sanchez apologized to herfor the way he had talked to her daughter, asserts that itis clear that the provocation for the slapping came fromSanchez. Based on the fact, as testified to by DebbieCope, that Sanchez had earlier interrogated her, and inthe light of Respondent's "openly hostile" attitude"toward Union supporters, particularly toward lab em-ployees," the General Counsel contends that Cope's dis-charge was in violation of Section 8(a)(3) and (1) of theAct.To the extent that resolution of this allegation turns onwhether Sanchez cursed Cope before she slapped him, Iresolve the credibility conflicts in favor of the GeneralCounsel and conclude that he did. Most telling in this re-spect is Doris Jenkins, who was a supervisor, and Re-spondent's witness, having testified that Sanchez ad-mitted at the meeting held the day after the incident, tohaving cursed Cope. Furthermore, I consider it highlyunlikely that Cope would have slapped Sanchez withoutthe provocation of his having cursed her. His version,that she both cursed and struck him when all he did wastell her to go back to the lab, seems much less likely thandoes Cope's. 3My conclusion that there was "provocation" forCope's slapping Sanchez, however, does not automatical-ly resolve the issue whether her discharge was discrimin-atorily motivated. In the first place, slapping a supervisoris a serious matter, whether or not the supervisor hasgiven the employee some reason for the attack. As Re-spondent points out, the Board has stated that "an em-ployee is not justified in resorting to violent self-help tosettle her differences with a supervisor ...." SpotlightCompany, Inc., 192 NLRB 491, 500 (1971).14As the General Counsel correctly points out, at aboutthe same time, Sanchez told Cope to remove her unionbutton or she would receive "bad looks." In late May,' : Although 1 do not deem myself an expert on the use of various ex-plctives I do not agree with Respondent's view that it is strange "forthat particular expletive to be used to refer to a woman" The literalmeaning of such expressiolls really has nothing to do with their use in acontext such as we have here4 he violencc there was of a different and much more egregiousnature And the "provocation" there was based on the employee beingupset" at the way a floorgirl was treating her in connection with hersrork. not the sort of spur of the moment provocation that existed here. HOUSTON COCA COLA BOTTLING COMPANY529Sanchez asked Cope how she was going to vote in theelection. And in early June, shortly before the election,Doris Jenkins offered her a "Vote No" button. BlaineKauffman, late in May, asked Shirley Cope how shethought her daughter would vote. At the same timeKauffman told Shirley Cope that if the Union won theelection, it would be the fault of the lab employees. Inthis context, it is plain that the General Counsel has de-veloped a substantial prima facie case that Debbie Copewas discriminatorily discharged.On the other hand, Debbie Cope's own union activitieswere minimal, consisting of wearing union buttons andstickers, and signing a union authorization card. Hun-dreds of other employees also signed union authorizationcards.5S Furthermore, at least 248 employees voted forthe Union in the election. The record does not showhow many lab employees there were at the time. Butwith the election results showing the Union winning bymore than 100 votes it would not appear that the Com-pany would be so concerned with the amount of unionactivity engaged in by Debbie Cope as to "seize upon"some "excuse" to get rid of her. Had the "excuse" beenof some lesser nature then it would be perfectly reason-able to infer that Cope's union activities, coupled withRespondent's antipathy toward the lab employees gener-ally, provided the motivation for the discharge. But, asnoted above, hitting a supervisor, even with some provo-cation, is not a "lesser nature" offense. Perhaps Respond-ent was happy to have such a good opportunity to dis-charge Cope. That is not a sufficient basis, however, forconcluding that the discharge was discriminatorily moti-vated. Accordingly, I shall dismiss the 8(a)(3) and (I) al-legation with respect to Debbie Cope's discharge.3. Kantubhai PatelKantubhai Patel, who started working for the Compa-ny in September 1976, was a lab technician at the Com-pany's quality control department. One of his duties wasto pick up sample cans from the production line eachhalf hour to check for levels of carbonation, sugar con-tent, and product weights. Different types of soft drinkshave different carbonation levels.On June 16, 1977, Patel was checking a run of a drinkcalled Fanta Strawberry. This "run" had been set up byLeadperson Sara Sparks, who instructed the lab techni-cians when Supervisor Doris Jenkins was absent. Ac-cording to Patel (Sparks did not testify), he picked uptwo sample cans and checked them. One read 1.4 andthe other 1.6. He looked at a "small chart," but FantaStrawberry was not listed on it. He asked Sparks aboutit, and she said, "No, you won't find it there. It's inDoris Jenkins' personal file." She asked Patel what waswrong, and he explained that the carbonation volumes ofthe samples were 1.4 and 1.6. She told him "you goahead and raise it to 1.6." And he did so. His readings onsubsequent checks ranged from 1.6 to 2.0, with a few1.5's. Sparks checked his reports, but said nothing toPatel about them.'i The evidence does not indicate how many employees signed cardsBut the election results show that more than 400 employees ast halloisand it follows that a minimum of about 125 employees had to have signedcards or no election could even have been directed.Late that morning Sparks called Doris Jenkins athome to advise Jenkins that Patel had to leave to go to adoctor. Jenkins told Sparks to tell Patel to stay thereuntil Jenkins arrived. When Jenkins came to the plant,Sparks told her that when she went to take over the lineafter Patel left, she discovered that Patel had run theFanta Strawberry at or about half carbonation for sever-al hours, resulting in ruining about 5,000 cases of thedrink. 16Jenkins also testified that Sparks told her she had re-ported the matter to both Crowson and Loman Meier assoon as she noted the mistake. A notation to that effectappears on the quality control report for that day. Thenext day, Carlile Williams, Jenkins' "immediate boss,"told Jenkins to get Patel's card, that they were going tohave to let him go. Patel was then called in. Williamstold him he was being terminated for running the FantaStrawberry at low carbonation. He tried to explain thatSara Sparks had set up the line, but "he didn't listen tome." Patel left, and when he went to the locker room,Bill Kauffman told him not to worry, to find anotherjob, and that Kauffman would give him a good refer-ence.The evidence shows that a "large chart" was postedacross the table from where Patel worked, and that thischart had the 2.8-3.2 range for carbonation volume ofFanta Strawberry written in ink, with a 1.6 to 2.0 rangethat had been on the chart crossed out. Patel testifiedthat he had not looked at the large chart while workingthat morning. He did look at it when he returned fromthe doctor's office and it read as noted above. 7Patel's union activities consisted of attending unionmeetings, passing out some authorization cards, and attimes wearing a "Vote Teamsters" button. He testifiedthat he wore the union button "when I don't see myboss." As noted above, Jenkins asked him at one pointwhat he thought about the Union. She testified that shenever saw Patel wearing a union button, adding, "Iwould have swore he wasn't for the Union because, well,I just wouldn't have thought he was for the Union atall."There is no doubt that some 5,000 cases of the FantaStrawberry beverage were run at about half-carbonationon June 16, 1977. The General Counsel attempts to mini-mize Patel's dereliction as being, in effect, following er-roneous instructions from Leadperson Sparks, althoughconceding that "It is true that Patel did not check thewall chart as he ran his carbonation tests." The GeneralCounsel also views as "significant" the fact that Sparkswas not disciplined for her role in the miscarbonation.The gist of the General Counsel's argument is expressedin the following three sentences from his brief: "As dis-cussed above in the section covering Debbie Cope, Re-spondent was extremely unhappy about the Union's vic-tory at the Gulfgate plant and blamed lab employees for' There is no dispute about the fact that 5,(X)f cases were run at thislow carbonation, so the fact that Jenkilns testimony as to what Sparkstold her is clearly hearsay is not significant" Allhough the General Counsel elicited testimony from employeesJohnnie Jackson and Regina Anderson uggCsting that the change in thelarge chart may have occurred after Patel's discharge. his brief in effectconcedes that the chart so read, as does Patel's testimonyPA 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDit. Respondent wasted no time in finding an excuse toweed out Patel, one of the Union supporters. It is sub-mitted that Respondent's discharge of Kantubhai Patelviolated Section 8(a)(3) of the Act."It is clear from the evidence that Patel was principallyresponsible for the miscarbonation of the 5,000 cases,even though Sparks was partly to blame. To accept theGeneral Counsel's argument would be to say, in effect.that Respondent's "blaming lab employees for" theUnion's victory suffices to make unlawful any dischargeof a lab employee (as they were all union supporters) re-gardless of their performance on the job. This cannot bethe case. The reason here is at the very least a plausibleone. It clearly overrides any prima facie case based onRespondent's generalized unhappiness at the Union's vic-tory. I conclude, accordingly, that the General Counselhas not proved a violation of Section 8(a)(3) as to Patel.4. Clemis KelleyClemis Kelley began working for Respondent January6, 1977. He was a forklift operator, whose basic dutiesincluded unloading trucks with empty bottles and thenwashing down the unloading dock. He works the dockalone and is responsible for cleaning up any glass that isbroken during the unloading of the trucks. His supervi-sor was, at all material times, Bob Cosby.On August 6, 1977, a Saturday, Kelley was more than2 hours late coming to work. He explained to Cosby thathe had car trouble on the freeway. Cosby, according toKelley, told him "Whenever you're going to be late likethat, I always told you to call in." Kelley replied thatthere were no telephones on the freeway. Cosby testifiedhe then told Kelley that the Company could not contin-ue to put up with his lateness and he gave him a writtenwarning reading: "Employee has been warned repeatedlyabout tardiness. Was supposed to be at work at 6 a.m.Came in at 8:30. Did not call in." Later that day, Cosbycame to the dock where Kelley worked, and saw it "lit-tered with" trash, including broken glass, boards, and thelike. Cosby looked for Kelley, asked other supervisorswhether they had seen him, and finally went to the time-clock, where he saw that Kelley had punched out.The next workday, a Monday, Cosby told Kelley hewas being fired for "failure to perform his job duties,"and "for his previous tardiness and absenteism record."Kelley told Cosby-the latter testified-that he did notknow he was supposed to clean up the dock on Saturdaybefore leaving. Kelley testified that he had in factcleaned up that day. At the hearing, he agreed that hedid have this responsibility.During Kelley's employment, he had received twoevaluations, one on March 21, 1977, and one on June 1,1977. He was rated "above average" by Cosby with re-spect to the quality of his work and his dependability.One evaluation states that Kelley was a "skilled worker.Seldom makes errors. Does high grade work from stand-point of accuracy and finish." The other rates him as"More dependable and conscientious than the average.Can be trusted to work alone. Seldom absent." Cosbytestified at the hearing that Kelley had been absent andtardy on numerous occasions. Kelley testified that he hadnever been late and had been absent only once.Cosby also testified that he had no idea that Kelleyhad been for the Union and that he never saw Kelleypassing out union authorization cards or wearing a unionsticker. Respondent also introduced a report from Cosbyto his superior, made prior to the election, that hethought Kelley would vote "no" in the election. Kelleytestified that he signed a union card and that he wore aunion button at work.The General Counsel claims that the two evaluationsof Kelley by Cosby demonstrate that Cosby was "un-worthy of belief" in his hearing testimony that Kelleywas "absent and tardy on numerous occasions." The Re-spondent, on the other hand, contends that Kelley's testi-mony that he was never late and only absent one time isobviously wrong, in that records introduced at the hear-ing show two absences and 3 late days between Febru-ary 12 and March 19, 1977.I credit Cosby to the extent that there is any conflictbetween his testimony and that of Kelley. With the doc-umentary evidence showing that Kelley was late andabsent a number of times his testimony to the contraryitself suffices to discredit him. I also credit Cosby's testi-mony that he had no idea that Kelley had been for theUnion. In fact, Kelley's signing a card, and his "yes" tothe question whether he ever wore a union button,'8areall that the General Counsel has shown with respect tohis union activity.The 8(a)(l) incident involving Kelley and Plant Man-ager Kauffman itself supports the conclusion that Re-spondent probably thought Kelley was against the Unionrather than for it. Otherwise, Kauffman would not havebeen likely to tell Kelley to report to him any attempt byanother employee, Washaim, to talk to Kelley about theUnion, and to tell Kelley that Kauffman would get rid ofWashaim if that did occur.Furthermore, as late as June 1, just a week before theelection, Cosby had rated him well, as set forth above.Had Cosby known at the time that Kauffman was proun-ion, and had this fact been a "black mark" against Kelleyin Cosby's view, one would think he would at that timehave given Kelley a somewhat less laudatory evaluation.It is extremely unlikely that anything could have oc-curred after the election to bring to Cosby's attentionthat Kelley had been for the Union and to impel Cosbyto seek some pretext for Kelley's discharge.Indeed, the only ground for suspicion at all here lies inthe fact of the earlier good evaluations by Cosby. Argu-ably Kelley's conduct on August 6-his lateness and hisleaving early without finishing his job-would not seemto call for the ultimate penalty of discharge in the lightof these earlier evaluations.But, apart from the fact that my judgment as towhether or not the offense was a dischargeable one hasonly the limited utility pointed out above, there are othercompelling factors here. Cosby testified, and an exhibitintroduced by Respondent confirms, that just a few daysbefore August 6, Company management had written amemorandum to all supervisors concerning the Compa-ny's deteriorating housekeeping, and followed up this'" An answer that could have meant I day, or 5 minutes. HOUSTON COCA COLA BOTTLING COMPANY531memorandum with a meeting of all supervisors, instruct-ing them to see that the area each was responsible forwas cleaned up.19Thus, there was an immediacy andnexus between what Kelley did and a specific problemthe Company was having. There is no such demonstratednexus between Kelley's limited and much earlier unionactivities (even assuming they were known to Respond-ent) and the discharge. I find, accordingly, that Respond-ent did not violate Section 8(a)(3) and (1) of the Act bydischarging Clemis Kelley.5. Eloy ArmendarizEloy Armendariz started working for the Company in1973 as a production worker. His union activities, begin-ning in early 1977, were extensive. He was named as aunion spokesperson in a mailgram to the Company ofMarch 1, 1977. He wore union emblems continually, wason the Union's organizing committee, talked to manyemployees about the Union, passed out authorizationcards to them, and, of course, signed a card himself. Hetestified that after he began his union activities, his super-visor, W. D. Crowson, began to harass and threaten him.He had previously had a helper, who was taken off, andArmendariz was required to run "a very hard machine"by himself, at 1,300 cans per minute. When the machinebroke down, or a can was stuck in it, Crowson would"come up to me using harsh words," or he would "comeover yelling at me for no reason, telling me that if Ididn't like it to go find another job."Two days before the June 7 election, he complained toCrowson about the small amount of a recent raise,saying, "Well, sir, you know, I am running this machineby myself and the raise I got wasn't enough, you know,to make a living on." Crowson "starting yelling at meand said ...'If you don't like this fucking job, get thehell out of here,' adding 'and with your criminal recordwhere are you going to find a job at?"' Crowson then,pointing at Armendariz' "Vote Teamsters" button, toldhim to punch out.Crowson's denials, if such they were, were singularlyunconvincing-couched mainly in terms of not remem-bering, or in conclusory fashion, such as responding"No" to the question of whether he did harass Armen-dariz. I credit Armendariz completely as to these facts.Shortly after the election, a charge was filed by theUnion with respect to Armendariz, alleging that he wasdiscriminatorily transferred from one machine to an-other. This charge was later withdrawn.In August 1977, Armendariz had an accident on thejob, and suffered a hernia which required surgery. Hewas put on medical leave. While still on leave he attend-ed the company Christmas party. He had a conversationwith Crowson at the party. Crowson asked Armendarizwhen he was going to come back to work and Armen-dariz said he hoped the doctor would release him so thathe could be back by the first of the year. Crowson saidthat "it would be better for me to wait until I get realgood, you know, because they couldn't accept a lightIQ This memorandum and meeting followed a report from the Ameri-can Sanitation Institute concerning the Company's sanitation problems.duty release." He had not been released by the doctor atthat time.Armendariz could not see his doctor when he plannedbecause he caught the flu, but, on January 13, 1978, hesaw Dr. Khera, and Khera gave him a release for "lightduty work." He returned to the plant on January 16 withthe release. When Crowson examined it, he told Armen-dariz (according to Armendariz) that "You have beenfired since October 13." When Armendariz asked why,Crowson did not reply. Crowson then called a securityguard to escort Armendariz out of the plant. Armendarizreceived a letter 4 days later, on January 20, from Re-spondent's health coordinator, Mary Jensen, that he hadbeen terminated. Jenson had earlier received a medicalreport from Dr. Khera's office, dated December 30,1977, indicating "Patient is working" in a space stating"To be used for final report only-Date of return towork or able to return to work." Jensen called Crowsonat that time, who told her that Armendariz had not re-turned to work and that he last saw Armendariz at theChristmas party. Jensen testified that she then calledKhera's office and was told by a nurse that Armendarizhad been released about 8 weeks after his surgery--which would be approximately October 13, 1977.On February 27, 1978, Armendariz went to see Dr.Moers and he obtained a release at that time. The nextday, at the plant, he gave his release to Sanchez, Crow-son apparently being absent that day. Sanchez told himto see Loman Meier, who sent him to see Mary Jensen.He then met with Jensen and Personnel Director Mitch-ell Ferguson. Ferguson explained that the Company hadreceived records to the effect that Armendariz had beenreleased about October 13, 1977, and that, as he hadmade no effort to return to work, he had been terminat-ed. Ferguson then told Armendariz, "Eloy, we wouldappreciate it if you have any problems to come to talk tous first before you go to anybody else. We can't tell youwho you can go to because it's your rights. You can goto anybody you want to." Armendariz then received acall to come back to work, and, on March 2, 1978, hedid so. In describing Ferguson's conversation with Ar-mendariz, Jensen testified that Ferguson told him that heshould have "talked to us if he was having a problem atGulfgate instead of going to the Labor Board."The General Counsel contends that Armendariz' dis-charge was motivated by his union activities and by thefact that the charge had been filed on his behalf by theUnion. Respondent contends that the entire episode wasa "comedy of errors," which the General Counsel"would attempt to elevate ...into a violation of theAct." The "error" that triggered the discharge, assertsthe Company, was the notification received by Jensenfrom Dr. Khera's office to the effect that Armendarizwas at work, coupled with the advice Jensen received bytelephone from someone at Khera's office to the effectthat Armendariz had been released to return to workabout October 13, 1977.Contrary to Respondent's contention, it was not "rea-sonable for the Company to assume that either he haddecided he did not wish to come back to work for theCompany, or that he had failed to return after being re- 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDleased from work and hence was a bona fide candidatefor discharge." Crowson already knew, from his conver-sation with Armendariz at the Christmas party, that Ar-mendariz had not returned to work, that he was interest-ed in returning as soon as possible, and that he had notyet obtained any release. Indeed, Crowson specificallytold Armendariz that it would be better for him to waituntil he "got real good," that the Company could notaccept a "light duty release," even if he had one. Thus,the Company seized upon an obvious error and turnedthis error into an assumption that Armendariz had aban-doned his job.Crowson had already been harassing Armendariz onthe job because of the latter's union activities, as pointedout above. It is clear that he deliberately refrained fromtelling Jensen anything about the Christmas Eve conver-sation-which itself would have sufficed at least tonegate the notion that Armendariz was not interested inreturning to work. The reaction by Ferguson when Ar-mendariz came in on February 27 removes any possiblelingering doubt as to Respondent's motivation. Clearly,the Company was upset at Armendariz for having goneto the National Labor Relations Board rather than to theCompany with his problems. I conclude, on all thesefacts, that Respondent was motivated by a desire to re-taliate against Armendariz for both his earlier union ac-tivities and because the Union had filed a charge on hisbehalf. Respondent thereby violated Section 8(a)(l), (3),and (4) of the Act.206. Shirley CopeShirley Cope was personal secretary to Plant ManagerBlaine Kauffman until her discharge on August 16, 1977.She began working for the Company in 1975. Herdaughter, Debbie Cope (whose alleged discriminatorydischarge is discussed above), came to work for theCompany in January 1977. At that time, both LomanMeier and Kauffman talked to her about the problemsthat might arise from having a mother and daughterworking at the same company, and they indicated to herthat she should not get involved in any problems thather daughter might have with the Company, and that ifsomething happened so that her daughter's employmentdid not work out, they hoped it would not make any dif-ference in her job.When Debbie Cope was fired on July 22, 1977, Kauff-man, according to his testimony, reminded Shirley Copeof that earlier conversation and told her to "let it like itwas." A few days later, according to Shirley Cope,Kauffman told her to stop trying to get people to testifyfor her daughter. According to Cope, this latter conver-sation occurred a week after her daughter's discharge, onthe same day that the charge concerning her dischargewas filed with the Board.Several weeks later, on August 16, 1977, Shirley Copewent to lunch with Supervisor Doris Jenkins. She re-turned 40 minutes later, according to her testimony, an20 The fact that Respondent put Armendariz back to work on March 2in no way demonstrates Respondent's good faith in the matter. Rather, itshows only that when Respondent was caught dead to rights, and nolonger had even the semblance of a pretext upon which to rely, it (lidwhat it could hardly avoid doinghour later according to Kauffman. Kauffman testifiedthat upon her return he asked her where she had been.She said she had been to lunch and Kauffman told her,"Well, you realize, Shirley, you only get a half an hourfor lunch. You have been gone for an hour." She thensaid, "Well, are you going to fire me then?" Kauffmanreplied, "Well, Shirley, is that what you want me todo?" and she said, "Yes, why don't you fire me?" Kauff-man then said, "O.K., you are fired." Still according toKauffman, he went out and said, "Shirley, why don't wethink this over and give me two weeks." But she replied,"No, just let it like it is."Cope testified that when confronted by Kauffmanwhen she returned from lunch, she told him that she hadbeen at lunch with Doris Jenkins, and she told him shehad been gone 40 minutes, when he said she had beengone for an hour. He again said, "No, you were gone anhour." She replied, "Well, I hate to disagree with you,but I was gone for forty minutes." She sat down at herdesk and started to work. He then walked over to herand told her not to get him in trouble. She asked whathe meant, and he replied, "Don't get me in trouble withthe people at the main plant because when you are lateand they call over here and you are late on your lunchbreak, it gets me in trouble." She said that she was notaware that she was getting him in trouble, that she wassorry, and that from then on she wanted him to tell herwhat time he wanted her to go to lunch and exactly howlong to be gone. He then said, "Well, why don't you justfind you another job." She asked, "Are you firing me?"and he replied, "Yes, I am. Just get your things readyand leave now." A few minutes later Kauffman returnedand said, "Do you want to change it?" She said,"Change what?" and he said, "Do you want to say thatyou quit instead of that you got fired?" Cope replied,"No, you fired me and we'll leave it at that."Cope testified that Kauffman had never told her howlong her lunch period was to be. She also testified thatwhen she first went to work for Loman Meier she wastaking 45 minutes for lunch. One day, when she returnedfrom lunch, he asked her why she was taking 45 minutes,and she told Meier "All the girls at the main plant takeforty-five minutes." Meier said that "They don't take anybreaks." Cope replied that she too did not take breaks,and he said, "O.K."In October, Company Vice President Gary Sligar metwith Cope and offered her a position as a telephone salesoperator. Sligar testified that he told her then that he feltKauffman had not been justified in discharging her-butthat she would have been terminated anyway for poorquality work. He admitted that he could have told Copethat it made no difference to him how long she took forlunch.Respondent's brief succinctly states exactly what thetestimony demonstrates-that "There is no question butthat the firing of Shirley Cope was wholly arbitrary andcapricious. No arbitrator in the world would find thatshe had been discharged for 'just cause."' Respondentargues, quite correctly, that the lack of "just cause" isnot in and of itself a basis for concluding that Respond- HOUSTON COCA COLA BOTTLING COMPANY533ent violated the National Labor Relations Act with re-spect to Cope.It is interesting to contrast this argument, a sort of meaculpa with respect to its having had no good reason at allfor the discharge of Shirley Cope, and a suggestion thatsuch a demonstrated fact has nothing to do with whethera discriminatory motive existed, with Respondent's argu-ment in the case of Debbie Cope, where it points to her"violence" toward her supervisor as a sort of absolutejustification for her discharge, and a defense to the8(a)(3) allegation. In the latter case, Respondent is sug-gesting that virtually no affirmative evidence of illegalmotivation can overcome such an obvious good causefor discharge.As a practical matter, the existence of no good reasonat all for a discharge or a very good reason for the dis-charge are both aids in determining the true motivationfor the action taken. Take the Board's language in J. P.Stevens & Co., 181 NLRB 666, 667, order modified at 449F.2d 595 (4th Cir. 1971), that "A discharge which isprompted by a serious act of violence can hardly be con-ceived as the product of a long harboured plan to get ridof union supporters." (Emphasis supplied.) The keywords, of course, are "which is prompted by." If a dis-charge is in fact prompted by any reason not involving aprotected concerted activity or union activity, then thereis naturally no violation of the Act. But the determina-tion of what prompts, or, in more usual parlance, moti-vates the discharge is still the question to be answered. Itis much easier to find a violation when no reason, or a"wholly arbitrary and capricious" reason, is asserted fora discharge than when an obviously plausible "goodcause" in fact existed. Yet cases abound where violationsof Section 8(a)(3) have been found despite the existenceof an "obvious good cause." There are also many caseswhere the asserted reason for the discharge is plainly ar-bitrary and capricious (say that old chestnut "I don't likethe color of his hair"), yet no violation is found becausethere is no affirmative evidence to demonstrate an un-lawful motive.In Shirley Cope's case, the affirmative evidence fromwhich an unlawful motive can be inferred is far toostrong to be refuted by an arbitrary and capriciousreason for the discharge. Kauffman had already told herin no uncertain terms to stay completely out of herdaughter's "case." He had also told her that in the eventthe plant went union she would not be allowed to havecoffeebreaks or lunch with the union employees or asso-ciate with them. Most significantly, the charge allegingDebbie Cope's discharge as violative of the Act had beenfiled that day and Kauffman admitted on the stand thathe was aware of its filing when he fired Shirley Cope. Inthis setting, it is reasonable to infer, as I do, that the realreason for the discharge was the filing of the charge,rather than the "arbitrary and capricious reason" givenfor the discharge by Kauffman. Accordingly, I find thatRespondent violated Section 8(a)(l) and (4) of the Actby discharging Shirley Cope.CONCLUSIONS OF LAW1. By unlawfully interfering with, restraining, and co-ercing its employees, as found herein, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.2. By discriminating against employees Eloy Armen-dariz and Shirley Cope because of their union activitiesand because of the filing of charges with the NationalLabor Relations Board, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l), (3), and (4) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. Respondent has not violated the Act in any otherrespect.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom, and that it take certain affirmativeaction necessary to remedy the unfair labor practices andto effectuate the policies of the Act. Included in this af-firmative action will be a recommendation that Respond-ent offer reinstatement to Shirley Cope, and that it makeher and Eloy Armendariz whole for any losses they suf-fered as a result of the discrimination against them withinterest thereon to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977). 2Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER22The Respondent, Great Western Coca Cola BottlingCompany, d/b/a Houston Coca Cola Bottling Company,Houston, Texas, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discouraging membership in Sales Drivers, Deli-verymen, Warehousemen & Helpers, Local 949, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America, or anyother labor organization, by discriminatorily discharging,or otherwise discriminating against employees in anymanner with regard to their hire and tenure of employ-ment or any term or condition of employment, or be-cause any employees filed charges with the NationalLabor Relations Board.(b) Interrogating its employees about their union activ-ities.(c) Conveying to employees the impression that itwould withdraw benefits from them if the Union wonthe election.(d) Advising employees not to associate with otheremployees who favor the Union or any other labor orga-nization.21 See, generally, Isis PlFumbing & Heating Co., 138 NLRB 716 (1962)22 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its indings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes 534DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Warning employees that they would not be able toassociate with employees who supported the Union if theUnion won the election.(f) Creating the impression of surveillance.(g) Promising employees benefits if they rejected theUnion.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Shirley Cope immediate and full reinstate-ment to her former position, or if that position no longerexist to a substantially equivalent position, without preju-dice to her seniority or other rights and privileges previ-ously enjoyed, and make her, and Eloy Armendariz,whole as provided for in the section of this Decision en-titled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examining and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Houston, Texas, facilities copies of theattached notice marked "Appendix."23Copies of saidnotice on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2:' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National abor Relations Board."